Citation Nr: 0700001	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  05-00 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from September 1978 to June 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The issue of entitlement to service connection for a left 
shoulder disability is addressed in the REMAND portion of the 
decision below and is  REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Cervical disc degeneration with cervical brachial neuralgia 
has been shown by competent evidence to be causally related 
to the veteran's active service.


CONCLUSION OF LAW

Cervical disc degeneration with cervical brachial neuralgia 
was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of January 2003 and January 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence, as well as requested that she submit 
any additional evidence in her possession pertaining to the 
claim.  The Board observes that the aforementioned letters 
did not provide the veteran with notice of the type of 
evidence necessary to establish a disability rating or 
effective date in the event of award of the benefit sought.  
Nevertheless, the Board, in granting service connection for 
the disability at issue, finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  In this 
regard, in the event that the veteran disagrees with the 
disability rating and/or effective date assigned by the RO 
when effectuating the award, the veteran will be provided 
notice in this regard.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claim.  Nevertheless, the Court in Pelegrini noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letters was harmless error.  
Although the complete notice was not provided to the 
appellant until after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of her claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private treatment 
records, and VA examination reports.  Additionally, the 
claims file contains the veteran's statements in support of 
her claim.  The Board notes that the service medical records 
from the veteran's active service contained in the record 
were provided by the veteran and may not be a complete set of 
record.  The record demonstrates that requests were made to 
the National Personnel Records Center (NPRC) for the 
veteran's service medical records, but no records were on 
file.  The Board is mindful that, in a case such as this, 
where service medical records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  While it is 
unfortunate that the veteran's service medical records are 
unavailable, the appeal must be decided on the evidence of 
record and, where possible, the Board's analysis has been 
undertaken with this heightened duty in mind

The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to her claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

Legal Analysis

The veteran asserts that service connection is warranted for 
a cervical spine disability that she contends was incurred in 
a November 1978 automobile accident.  The record indeed 
reflects that the veteran was involved in an automobile 
accident in November 1978.  However, although her 
contemporaneous service medical records reflect that she 
sought treatment for low back pain immediately after her 
accident, such records do not reflect that she ever 
complained of, or sought treatment for, any associated 
cervical spine disability.  The first documented clinical 
evidence of a cervical spine disability is not until 2000.  
However, the veteran in her April 2005 Travel Board hearing 
reported that she sought treatment soon after the accident, 
but was told that nothing was wrong with her neck and that if 
she came back that she could be court-martialed.  So, 
according to the veteran she did not complain of any more 
neck problems, but that she did seek treatment for headaches.  
Her available service medical records indeed reflect that she 
sought in-service treatment for headaches.

In terms of the etiology of the veteran's current cervical 
spine disability, which has been diagnosed as cervical 
brachial neuralgia and cervical disc degeneration, her 
treating chiropractor, in a September 2002 letter, wrote that 
in his opinion the veteran's symptomology was a result of a 
post-traumatic injury.  In April 2005, he also reported that 
degenerative changes such as the veteran's were common after 
a cervical whiplash because the lower cervical joints and 
discs are damaged due to the velocity changes that occur from 
a rear end collision.  According to the chiropractor, "[i]t 
is not unusual for symptoms associated with a whiplash injury 
to manifest over months or even years.  The delayed onset is 
due to the loss of joint stability and progressive 
degeneration as a result of an injury to the supportive soft 
tissue structures."  He further stated that the veteran's 
complaints and the level of her degeneration were consistent 
with the injury that she sustained in her 1978 automobile 
accident.  

In addition to the opinions of the veteran's treating 
chiropractor, is an opinion rendered by a VA examiner in 
November 2003.  This examiner, after a review of the 
veteran's claims file and an examination of the veteran, 
opined that he believed the veteran's neck pain and bony 
changes could be secondary to her motor vehicle accident.

Therefore, based on these medical findings, and with 
resolution of doubt in the veteran's favor, the Board finds 
that the veteran's current cervical disc degeneration with 
cervical brachial neuralgia, is related to her November 1978 
in-service automobile accident.  Accordingly, the Board finds 
that a grant of service connection is warranted for cervical 
disc degeneration with cervical brachial neuralgia.


ORDER

Entitlement to service connection for cervical disc 
degeneration with cervical brachial neuralgia is granted.


REMAND

The veteran also asserts that service connection is warranted 
for a left shoulder disability that was incurred as a result 
of her November 1978 automobile accident.  The record 
demonstrates that the veteran underwent VA peripheral nerves 
and orthopedic examinations in November 2003.  With respect 
to etiology of the veteran's left shoulder disability, the 
examiner from the peripheral nerves examination stated that 
with respect to her left shoulder ankylosis, he "did not 
understand how that would be caused by her motor vehicle 
accident."  However, he did note that the veteran "may have 
limited motion of her shoulder because of her neck pain and 
thus, it may be a secondary result of this problem."  In 
light of the grant of service connection for cervical spine 
disability above, the Board finds that such medical statement 
raises an inextricably intertwined claim for service 
connection for a left shoulder disability as secondary to 
service-connected cervical disc degeneration with cervical 
brachial neuralgia.

The orthopedic VA examiner also reported that some of the 
veteran's left shoulder weakness could be from radiation from 
the veteran's cervical spine.  However, he also indicated 
that she may have had a rotator cuff tear.  According to the 
examiner, if findings from a MRI of the veteran's cervical 
spine (which at that point had yet to be performed) were 
essentially normal then he would attribute the patient's 
weakness to her rotator cuff, which given the veteran's time 
frame, he would not suggest was related to the veteran's 1978 
automobile accident.  However, according to the examiner, 
"if the cervical spine MRI reveals this at the suspected 
levels based on the physical examination, then I would 
suspect that these were the cause of the patient's left upper 
extremity weakness and that this would likely be referable or 
would at least as likely as not be referable to the motor 
vehicle accident that she sustained in 1978."  The examiner 
further noted that if the MRI showed evidence of spondylosis 
with herniated disks, then it would be at least as likely as 
not that this had been precipitated by the 1978 accident and 
has not entirely resolved as the veteran continued to have 
motor deficits, continued loss of range of motion, and 
frequent symptoms that are consistent with this type of 
injury.

The record demonstrates that subsequent to the November 2003 
VA examinations, the veteran underwent a MRI of her cervical 
spine in January 2004.  The MRI noted osteophyte formation 
and/or spurring at C2-3, C3-4, C4-5, C5-6, and C6-7 
productive of mild neuroforaminal stenosis.  The examiner's 
impression was mild degenerative spurring within the mid 
thoracic spine, with mild multilevel neuroforaminal stenosis, 
but no significant central canal stenosis.  There is no 
evidence that after the MRI was done that the VA orthopedic 
examiner rendered an opinion as to the possible etiology of 
the veteran's left shoulder disability with consideration of 
the MRI findings.  Therefore, the Board concludes that a new 
VA clinical opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issue of entitlement to service 
connection for a left shoulder 
disability, to include as  secondary to 
service-connected cervical disc 
degeneration with cervical brachial 
neuralgia, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant and her 
representative should be informed as to 
the information and evidence necessary to 
substantiate her claim for service 
connection for a left shoulder 
disability, to include as secondary to 
cervical disc degeneration with cervical 
brachial neuralgia, including which 
evidence, if any, the veteran is expected 
to obtain and submit, and which evidence 
will be obtained by VA.  The veteran 
should also be advised to send any 
evidence in her possession pertinent to 
her appeal to the VA.  Additionally, the 
veteran should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim, 
including notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  The veteran should be contacted and 
requested that to furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom she has 
received treatment for her left shoulder 
disability since her military service.  
After securing the necessary 
authorizations for release of this 
information, the AMC should seek to 
obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

3.  The veteran's claims folder should 
then be forwarded to a VA neurologic 
specialist, if available, and a VA 
orthopedic specialist, if available, to 
determine the nature and etiology of her 
left shoulder disability.  The examiners 
should each be requested to furnish an 
opinion concerning whether it is at least 
as likely as not that the veteran's 
current left shoulder disability is 
etiologically related to her service in 
the military, particularly her November 
1978 automobile accident.  The examiners 
should each also be requested to furnish 
an opinion as to whether it is at least 
as likely as not that the veteran's 
current left shoulder disability is 
etiologically related to her service-
connected cervical spine disability.  
Consideration should be given to the 
results of a MRI of her cervical spine in 
January 2004 which noted osteophyte 
formation and/or spurring at C2-3, C3-4, 
C4-5, C5-6, and C6-7 productive of mild 
neuroforaminal stenosis.

The rationale for all opinions expressed 
should be set forth.  If additional 
examination is deemed warranted by either 
examiner, such examination should be 
scheduled.  The claims folder and a copy 
of this remand should be made available 
to the examiner(s) in conjunction with 
any examination.  The examiner should 
indicate whether or not the claims file 
was reviewed.

4.  Following completion of the above, 
the AMC should review the evidence and 
determine whether the veteran's claim may 
be granted, including on a secondary 
basis.  If not, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


